Miller, Judge.
We granted Christie Williams’s application for discretionary review of the trial court’s order granting Lauren McCarthy’s petition for a family violence protective order against Williams.
Following our thorough review of the case, including consideration of the complete record on appeal, we have determined that there *86was no error in the trial court’s decision. The application for discretionary appeal having thus been improvidently granted, the appeal is hereby dismissed. See Collier v. Dept. of Human Resources, 196 Ga. App. 843, 844 (397 SE2d 632) (1990) (dismissing discretionary appeal as improvidently granted where full consideration of record revealed no error in lower court’s ruling).
Decided September 18, 2014.
Nathaniel M. Smith, for appellant.
Lauren McCarthy, pro se.

Appeal dismissed.


Doyle, P. J., and Dillard, J., concur.